                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 18-1987(DSD/DTS)

Robert Earl Leatherberry,

                  Petitioner,

v.                                                ORDER


Jeff Titus,

                  Respondent.


       Robert Leatherberry, OID 235316, Minnesota Correctional
       Facility, 7600 525th Street, Rush City, MN 55069, petitioner
       pro se.


       This matter is before the court upon the report and

recommendation of Magistrate Judge David T. Schultz, dated

September 13, 2018 (R&R).       The magistrate judge recommended that

the court deny petitioner Robert Earl Leatherberry’s application

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 for

failure to exhaust administrative remedies.      No objections to the

R&R have been filed within the time period permitted.      Under

these circumstances, the court finds it appropriate to adopt the

R&R.

       Accordingly, IT IS HEREBY ORDERED that:

       1.   The R&R [ECF No. 5] is adopted in its entirety; and

       2.   Leatherberry’s application for a writ of habeas corpus

[ECF No. 1] is denied without prejudice.

Dated: October 5, 2018                  s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
